Citation Nr: 0336159	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include arthritis.

2.  Entitlement to service connection for a left ankle 
disability, to include arthritis.

3.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a left hip disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to December 1943. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim seeking 
entitlement to service connection for osteoarthritis of the 
left knee and hip, and a left ankle sprain.   


FINDINGS OF FACT

1.  In December 1943, the RO denied service connection for a 
left hip condition; the veteran did not appeal this decision.
 
2.  Evidence submitted subsequent to the December 1943 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left hip disability, to include arthritis.

3.  The veteran was diagnosed with arthritis of the left hip 
while in service; however, a later x-ray from service showed 
that there was no evidence of arthritic change in the region 
of the left hip or left sacroiliac joint.  

4.  The veteran was hospitalized for a sprain of the left hip 
(with stiffness beginning at the left hip and extending down 
to the ankle) while in service; however, the diagnosis was 
later changed to hysteria, severe, manifested by pseudo-
paralysis of the left leg.  

5.  The veteran's arthritis in the left hip, left knee, and 
left ankle developed many years after service and are not the 
result of any disease or injury in service.  


CONCLUSIONS OF LAW

1.  The RO's December 1943 decision denying service 
connection for a left hip condition is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a left hip 
disability, to include arthritis, has been submitted. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The grant of service connection is not warranted for a 
left hip disability, to include arthritis.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

4.  The grant of service connection is not warranted for a 
left knee disability, to include arthritis.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

5.  The grant of service connection is not warranted for a 
left ankle disability, to include arthritis.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was inducted in 
September 1942.  Examination showed that no musculoskeletal 
defects were noted.  The veteran was hospitalized in late 
September 1942 for a sprain of the left hip.  It was noted 
that stiffness began at the left hip and extended down to the 
ankle.  It was noted that the veteran had had intermittent 
attacks of stiffness of the left hip of 6 years duration.  It 
was noted that full rotation of the left knee appeared to be 
prevented by voluntary muscle spasm.  A treatment record 
before an x-ray was conducted noted "arthritis, left hip."  

The veteran was sent to the station hospital from October 
1942 to December 1942, and diagnosed with hysteria, severe, 
manifested by pseudo-paralysis of the left leg.  An x-ray of 
the left hip from October 1942 showed that the joint 
relationships were normal, and in particular, there was no 
evidence of arthritic change in the region of the left hip or 
the left sacroiliac joint.  

The veteran was discharged from service in December 1943 due 
to psychoneurosis, conversion type.  It was determined that 
the condition existed prior to service.  

The veteran claimed service connection for a hip condition 
incurred on October 8, 1942, which continued until discharge.  
In December 1943, the RO denied service connection for a hip 
condition.  It was noted that the veteran's hip condition 
preexisted service as far back as 1934 and happened on 
numerous occasions.  It was noted that there was no evidence 
to show that the condition was aggravated by service.  The 
veteran did not appeal the determination.  

In a June 1961 claim, the veteran asserted that he had not 
been able to walk since January 1961.  He wrote that he had 
lead palsy.  He wrote that he incurred these disabilities 
through his employment as a stereotyper.  

At a VA examination in August 1961, the veteran was diagnosed 
with lead intoxication with palsy of the left lower 
extremity.  

The veteran was hospitalized at a VA hospital from October 
1961 to March 1962.  While hospitalized, the veteran 
described his first neuromuscular difficulty at age 10, when 
he had difficulty tying his shoes.  He described a relapse of 
this condition at age 11.  He stated that he was asymptomatic 
until 1937 when he began noting locking and stiffening of his 
left knee associated with back pain.  He stated that while in 
the military, he was hospitalized several times for similar 
complaints.  Diagnosis was peripheral neuropathy of multiple 
nerves, due to unknown cause with weakness of the left lower 
extremity.  

The veteran was granted entitlement to pension in February 
1962 for neuropathy of left lower extremity, probably 
secondary to lead intoxication, and psychoneurosis conversion 
type manifested by hip involvement.  

At a VA examination in November 1962, the examiner indicated 
that no orthopedic condition was noted.  The examiner's 
diagnosis was neuritis of the left leg with possible 
demyelinization of the pyramidal tract with a big functional 
component in the form of conversion reaction.  

At a VA examination in June 1966, the examiner's diagnosis 
was conversion reaction, hyperkinetic type, manifested by 
flailing extremities and weakness in the legs and bizarre 
findings without any corroborating neurological findings.  

At a VA examination in November 1967, the examiner indicated 
that no orthopedic conditions were noted at the examination.  
The examiner's diagnosis was conversion reaction, 
hyperkinetic type, manifested by flailing extremities and 
weakness in the legs particularly the left and bizarre 
findings without any corroborating neurological findings.  

In a June 1999 statement, the veteran asserted that he wished 
to reopen his claim for peripheral neuropathy.  

In an October 1999 statement, the veteran alleged that he 
sprained his left hip, leg and ankle which caused his 
neuropathy.  

Dr. W. P. wrote a letter in December 1999 in which she wrote 
that the veteran was being followed for diabetic 
polyneuropathy.  X-rays showed osteoarthritis in the left 
knee and hip.  She opined that the veteran's pain and gait 
disorder was multifactorial.  She wrote that there was 
certainly a component of osteoarthritis which might account 
in part for his pain.  She wrote that it was possible that 
the veteran's physical activity while in service was a 
partial contribution to the development of his arthritis.  

At a VA examination in May 2002, the examiner noted that x-
ray films of bilateral hips, knees, and ankles were totally 
within normal, considering his age.  The examiner commented 
that during his examination, there was inconsistency of 
muscle strength, suggesting the veteran was voluntarily co-
contracting muscles, and that therefore slightly decreased 
range of motion in the left hip, and knee itself did not have 
significant meanings.  The examiner commented that x-ray 
films did not show any difference between the right and left 
legs.  Under final diagnosis, the examiner wrote that there 
was no objective evidence that the veteran had pathology in 
the left hip, left knee, and left ankle which was service-
connected or aggravated by service-connected injury.  X-ray 
films showed mild degenerative disease in the hips, 
patellofemoral knee joint compartments, and tibiotalar joints 
bilaterally.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the September 2002 Statement 
of the Case.  The RO also provided notice of what evidence it 
had considered.    

In June 2001, the RO sent the veteran a VCCA letter.  In said 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records.  Although the letter did not 
explicitly tell the veteran that the RO would inform him 
about the attempts to obtain the records, this information 
was conveyed to the veteran in the September 2002 Statement 
of the Case.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded a VA examination to determine the etiology of his 
left knee, ankle, and hip disorders, with emphasis on whether 
the disorders were related to service.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  

In light of the United States Court of Appeals for the 
Federal Circuit (hereinafter, "Federal Circuit") decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, slip op. at 15-22 (Fed. Cir. Sept. 22, 
2003), further analysis is necessary.  The Federal Circuit 
held that the 30-day time limitation for submitting evidence 
as set forth in § 3.159(b) is contrary to the statutory 
mandate set forth in 38 U.S.C. § 5103(b)(1), which clearly 
establishes a one-year time limitation for a claimant to 
submit necessary information and evidence in support of 
his/her claim.  Id. at 19-21.

In the instant case, the record reflects that the actual VCAA 
letter was sent in June 2001.  The letter told the veteran 
what evidence was needed to substantiate his claim.  Although 
the letter told the veteran to submit information about 
additional evidence preferably within 60 days, the veteran 
responded to the aforementioned letter on several occasions 
after the 60 day period, and the RO has clearly assisted the 
veteran after the referenced 60 day period.  Thus, it is 
determined that the requirements of the VCAA as delineated in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, have been met.  


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a left 
hip disability, to include arthritis.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which, was 
received in October 1999.
 
There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated December 1943, the RO denied service 
connection for a left hip condition.  Under applicable law 
and VA regulations, that decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 
3.156 (2001).  

It is determined that since the December 1943 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, he submitted a letter from 
Dr. W. P. in December 1999, wherein she wrote that it was 
possible that the veteran's physical activity while in 
service was a partial contribution to the development of his 
arthritis.  This letter is not cumulative and redundant.  It 
had not been submitted before.  Since the letter raises the 
possibility that the veteran's arthritis was related to 
service, it increases the possibility of the veteran's 
receiving service connection for a left hip disability.  
Thus, the newly received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claims, and it is material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  

Although the veteran's claim of service connection for a left 
hip disability, to include arthritis, has been considered on 
a ground different from that of the RO (the RO did not 
address whether new and material evidence had been submitted 
to reopen the claim, but rather conducted a merits analysis) 
the issue of new and material evidence must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).


Entitlement to service connection for left knee, left hip, 
and left ankle disabilities, to include arthritis.

As noted in the discussion above, the veteran's claim for 
service connection for a left hip disability, to include 
arthritis, was reopened on the basis that new and material 
evidence had been submitted.  The next step is to address the 
question of whether service connection is warranted.  In 
addition, the veteran has argued the merits of the underlying 
claim based on the laws and regulations governing claims for 
service connection. Because the veteran has had adequate 
notice and an opportunity to present his arguments, the Board 
may address the underlying claim for service connection for a 
left hip disability. Bernard v. Brown, 10 Vet.App. 384 
(1993).  The Board will also address the issues of whether 
service connection is warranted for left knee and left ankle 
disabilities.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  The mere fact of an in-
service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest, or shown to have been aggravated, 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

There is no dispute that the veteran has current diagnoses of 
left knee, hip, and ankle disorders.  X-ray films from May 
2002 showed mild degenerative disease in the hips, 
patellofemoral knee joint compartments, and the tibiotalar 
joints.  The question that must be addressed is whether these 
current disorders are the result of a disease or injury in 
service.  

The service medical records show that the veteran was 
hospitalized in September 1942 for a sprain of the left hip, 
and a treatment record from September noted, "arthritis, 
left hip."  It was noted that stiffness began at the left 
hip and extended down to the ankle.  However, when the 
veteran was sent to the station hospital in October 1942 
(after his September hospitalization), the diagnosis was 
changed to hysteria, severe, manifested by pseudo-paralysis 
of the left leg.  An x-ray from October showed that there was 
no evidence of arthritic change in the region of the left hip 
or left sacroiliac joint.  No specific findings were made in 
service regarding the left knee or left ankle.  

Regarding a possible relationship of the veteran's arthritis 
to service, in May 2002, a VA examiner expressed the opinion 
that the veteran did not have any pathology in the left hip, 
knee, or ankle which was related to service.  In contrast, 
Dr. W. P. wrote a letter in December 1999 in which she opined 
that it was possible that the veteran's physical activity 
while in service was a partial contribution to the 
development of his arthritis.  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

Although the veteran's physician, Dr. W. P. raised the 
question of whether the veteran's arthritis could be related 
to service, she did not render her opinion with certainty.  
She only stated that it "was possible" that the veteran's 
physical activity while in service was a partial contribution 
to the veteran's developing arthritis.  Because the VA 
opinion is based on a review of the medical records, and is 
stated with greater certainty, more weight is given to the VA 
examiner.  

Although the veteran claims that his left hip, left knee, and 
left ankle disorders (specifically his arthritis) were 
incurred in service, he is not a medical professional who can 
make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Notwithstanding the veteran's contentions and Dr. W. P.'s 
conjecture, the lack of service medical records showing 
arthritis in any of the joints in question combined with the 
May 2002 VA opinion outweigh the veteran's contentions.  For 
that reason, the veteran's claim must be denied.  The veteran 
did not have a diagnosis of arthritis in the left hip, left 
knee, or left ankle based on x-ray evidence within one year 
of leaving service in order to be granted service connection 
on a presumptive basis.  As the preponderance of the evidence 
is against the veteran's claims of service connection for 
left hip, left knee, and left ankle disabilities, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claims must be denied.  38 U.S.C.A §5107 (West 2002).

ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a left hip disability, the 
veteran's claim is reopened.  

Entitlement to service connection for a left hip disability, 
to include arthritis, is denied.

Entitlement to service connection for a left knee disability, 
to include arthritis, is denied.

Entitlement to service connection for a left ankle 
disability, to include arthritis, is denied.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



